IN THE SUPREME COURT OF PENNSYLVANIA
                                WESTERN DISTRICT


RICKY TEJADA,                                 : No. 88 WM 2015
                                              :
                      Petitioner              :
                                              :
                                              :
               v.                             :
                                              :
                                              :
COURT OF COMMON PLEAS OF ERIE                 :
COUNTY,                                       :
                                              :
                      Respondent              :


                                         ORDER



PER CURIAM

      AND NOW, this 21st day of January, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.

          Mr. Justice Eakin did not participate in the consideration or decision of this

matter.